On a re shearing;
Campbell, J.
In refusing the re-hearing- applied for by the appellant, we think it proper to remark that the fact of the accused having been .tj-ied by the court and not by a jury, did not escape our observation in the examination of the record. That portion of the opinion of the court from which the inference is drawn by appellant’s counsel, was introduced for the purpose alone of indicating a mode in which the question that ho desired to be decided, could have been presented to the court, if the trial had, leen by jury, which words having been inadvertently omitted in the opinion of the court as delivered, have been since inserted.
If the accused, by electing to be tried by the court, rather than by a jury, has placed it out of his power to avail himself of the means of presenting on appeal questions which could haye been presented if the trial had been by jury, ¡we cannot relieve him.
Re-hearing refused.